t c memo united_states tax_court james triplett petitioner v commissioner of internal revenue respondent docket no filed date james triplett pro_se james w ruger and john a freeman for respondent memorandum opinion pajak special_trial_judge this case is before the court pursuant to petitioner's motion for litigation and administrative costs under sec_7430 and rules through unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure petitioner's motion was filed on date petitioner claimed the following administrative and litigation costs administrative cost estimated long distance calls dollar_figure costs of study analysis test project necessary for the preparation of taxpayer's appeal- attorney and cpa costs big_number meals mileage parking postage photocopying costs - includes 'to and from travel' to copy machine facility big_number office wages for net_worth computation work big_number litigation cost long distance call sec_45 meals mileage parking postage computer research costs photocopying costs- includes 'to and from travel' to copy machine facility big_number filing fee office wages litigation big_number total dollar_figure actual total is dollar_figure respondent's response was filed on date by order dated date this case was assigned to special_trial_judge john j pajak pursuant to rules for the purpose of disposing of petitioner's motion neither party requested a hearing on petitioner's motion rule a accordingly we rule on petitioner's motion on the basis of the parties' submissions and the record in this case the underlying issues raised in the petition were settled by a stipulation of settlement at the time the petition was filed petitioner resided in columbus ohio by notice_of_deficiency respondent determined the following deficiency and additions to tax in petitioner's federal_income_tax addition_to_tax deficiency sec_6651 dollar_figure dollar_figure sec_6653 dollar_figure sec_6653 sec_6654 dollar_figure percent of the interest due on dollar_figure under sec_7430 a taxpayer may be awarded a judgment for reasonable administrative and litigation costs if the taxpayer establishes certain criteria and if respondent fails to establish that the position of respondent was substantially justified respondent concedes that petitioner substantially prevailed for purposes of sec_7430 respondent maintains that his position was substantially justified in deciding the merits of a motion for litigation and administrative costs there are two time periods the court must consider for administrative costs the court considers the reasonableness of respondent's position from the earlier of the date of receipt by the taxpayer of the notice of decision by the office of appeals or the date of the notice_of_deficiency sec_7430 for litigation costs the court considers the reasonableness of respondent's position from the date the answer was filed sec_7430 whether respondent's position was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 89_tc_79 affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite the court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 the fact that respondent eventually loses or concedes a case does not establish an unreasonable position 92_tc_760 the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time 85_tc_927 in this case the notice_of_deficiency was issued on date the petition was filed by petitioner pro_se on date the amended petition was filed on date and respondent's answer to the amended petition was filed on date petitioner's federal_income_tax return was due on date the return was not timely filed in one of respondent's revenue officers spent over months in order to collect certain taxes owed by entities controlled by petitioner and to ascertain whether petitioner had filed his own individual income_tax returns the revenue_officer discovered petitioner had not filed his individual_income_tax_return thereafter petitioner and the revenue_officer discussed the unfiled tax_return on date petitioner sent his untimely original income_tax return dated which showed no tax due to the revenue_officer petitioner in his cover letter indicated that the return was recently prepared when the revenue_officer received petitioner's document he found one schedule c business was on a marked-up form_1120s u s small_business_corporation income_tax return and another on a marked-up form_990 return of organization exempt from income_tax petitioner called and asked the revenue_officer if it was all right the revenue_officer told him that the businesses should be reported on schedules c apparently it was agreed that the return would be returned to petitioner together with the proper schedules for preparing a correct return the revenue_officer indicated in his records that petitioner would complete the schedules and file a correct return petitioner failed to do so the revenue_officer did not retain a copy of the untimely original income_tax return in respondent's administrative file shortly thereafter respondent's criminal_investigation_division c i d commenced a criminal investigation of petitioner respondent finished the examination of petitioner's income_tax for the tax_year after the conclusion of the criminal investigation and conviction of petitioner for filing a false income_tax return for the tax_year on date respondent sent a 30-day_letter to petitioner which afforded petitioner an opportunity for an appeals_conference with respondent's office of the regional_director_of_appeals on date respondent received petitioner's protest of respondent's determination of his income_tax_liability petitioner failed to raise a statutory period of limitations defense in his protest in the appeals transmittal_memorandum and supporting statement respondent's appeals officer stated that petitioner did not raise any_tax issues relating to the period in issue instead accusing the internal_revenue_service and its employees of criminal acts respondent issued the notice_of_deficiency to petitioner on date we must identify the point at which the united_states is first considered to have taken a position and then decide whether the position taken from that point forward was or was not substantially justified the substantially justified standard is applied as of the separate dates that respondent took positions first in the administrative proceedings and afterwards in the proceedings in this court there is no evidence in the record of a notice of decision by the office of appeals for purposes of the administrative proceedings in this case respondent's position is that which was articulated in the notice_of_deficiency issued on date for purposes of the court proceedings in this case respondent's position is that which is set forth in the answer to the amended petition on date we now consider the administrative costs issue petitioner failed to comply with the requirements of rules d and d even though he asserted in his motion that he had read rule he did not provide us with the detailed information required under the rules thus we are presented with a motion which on its face contains mere estimates without more we cannot say that these costs are reasonable in fact we believe some of the costs are patently unreasonable eg dollar_figure for photocopying there is no indication in the record that any attorney or c p a was involved in this case we have long held that fees recoverable under sec_7430 do not include a pro_se litigant's own time even if that person should be an attorney 87_tc_838 on this record we cannot find that petitioner incurred reasonable_administrative_costs within the meaning of sec_7430 further in the notice_of_deficiency respondent determined a deficiency based on the net_worth_method made other adjustments and determined additions to tax respondent was entitled to use any reasonable method to determine petitioner's income 92_tc_661 michas v commissioner tcmemo_1992_161 accordingly we find that respondent's administrative position was substantially justified we now turn to the proceedings before this court on date petitioner filed his amended petition petitioner did not raise the period of limitations issue until he filed his amended petition more than months after respondent issued the notice_of_deficiency if petitioner were deemed to have filed a return in the period of limitations would have run see sec_6501 sec_7430 provides in pertinent part that a judgment for reasonable_litigation_costs shall not be awarded in any court_proceeding unless the court determines that the prevailing_party has exhausted the administrative remedies available to such party within the internal_revenue_service to meet this requirement a party must disclose to the appeals_office all relevant information regarding the party's tax matter to the extent such information and its relevance were known or should have been known to the party at the time of the conference sec_301_7430-1 proced admin regs as set forth above petitioner failed to discuss his tax issues and failed to raise the period of limitations issue during the conference accordingly we determine that petitioner did not exhaust his administrative remedies available within the internal_revenue_service thus on this basis alone petitioner is not entitled to the litigation costs requested in his motion in his answer to the amended petition respondent requested that the determination in the notice_of_deficiency in all respects be approved on date within days after answering the amended petition respondent wrote to petitioner and requested a copy of the income_tax return that petitioner had attempted to file through the revenue_officer respondent received no answer from petitioner on date respondent sent a followup letter to petitioner on date petitioner responded by asking whether respondent had a copy of the income_tax return petitioner did not reveal that he had the original document in his possession on date respondent replied to petitioner's letter stating that respondent did not have a copy of the return and requested a copy of the return from petitioner for the third time petitioner did not provide respondent with a copy of the tax_return until date the friday before the monday date trial session during which the case was to be heard respondent then conceded the case even though the exchange of the document by petitioner at this late date violated the court's pre-trial order at that time in respondent determined the return tendered by petitioner to the revenue_officer in constituted a valid tax_return and conceded this case solely on the grounds that the period of limitations had run although respondent ultimately conceded this matter we find the revenue_agent had a reasonable basis in fact and in law to question the return tendered in based on these facts the position_of_the_united_states before this court was substantially justified further we also conclude that petitioner unreasonably protracted the court proceedings sec_7430 petitioner delayed resolution of this case in this court_proceeding because he did not provide the copy of the return to respondent until the eve of trial among other things petitioner's action caused respondent to submit a motion under rule f a trial memorandum and three motions to quash subpoenas the court held a conference call with the parties and by a date order set respondent's motions to quash subpoenas for hearing on date all these acts could have been avoided if petitioner had provided respondent the copy of petitioner's income_tax return in response to respondent's date letter for all the foregoing reasons petitioner's motion for litigation and administrative costs is denied an appropriate order and decision will be entered
